Case 1:18-cv-01436-MN Document 202 Filed 02/09/21 Page 1 of 4 PageID #: 12897




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 QUEST DIAGNOSTICS INVESTMENTS LLC,

                        Plaintiff,
                                                          C.A. No. 1:18-cv-01436 (MN)
                 v.

 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, ESOTERIX, INC., and
 ENDOCRINE SCIENCES, INC.,

                        Defendants.


                        JOINT STATUS REPORT AND STIPULATION
                        AND ORDER TO FURTHER STAY THE CASE

        Pursuant to this Court’s Order Staying Case (D.I. 166) ordering the parties to inform the

Court of the final written decision by the Patent Trial and Appeal Board (“PTAB”) regarding

U.S. Patent No. 8,101,4 (the “‫ތ‬4 patent”) within seven days of such decision, and to provide

their proposals for moving forward in this case, Defendants Laboratory Corporation of America

Holdings, Esoterix, Inc., and Endocrine Sciences, Inc. (collectively, “Labcorp”) and Plaintiff

Quest Diagnostics Investments, LLC (“Quest”) jointly and respectfully submit this Joint Status

Report and Stipulation and [Proposed] Order to Further Stay the Case for the Court’s

consideration.



        WHEREAS, on February 1, 2021, the PTAB issued a Final Written Decision in inter

partes review (“IPR”) case IPR201-0142 regarding the ‫ތ‬42 patent, finding all claims asserted

in this case invalid;




                                                 1
Case 1:18-cv-01436-MN Document 202 Filed 02/09/21 Page 2 of 4 PageID #: 12898




        WHEREAS, on September 1, 2020, the PTAB issued its Final Written Decision in

IPR201-0038 regarding U.S. Patent No. 8,40,862 (the “‫ތ‬862 patent”), finding asserted claims

1, 2, and 4-14 invalid, and Quest’s appeal to the Court of Appeals for the Federal Circuit (Quest

Diagnostics Investments LLC v. Laboratory Corporation of America Holdings, Appeal No. 21-

1115) was docketed October 28, 2020;

        WHEREAS, an IPR was not instituted regarding U.S. Patent No. 7,972,867, the other

patent at issue in this case, ;

        WHEREAS, the parties agree that a stay pending resolution of appeals of the PTAB’s

final written decisions regarding the ‫ތ‬862 and ‫ތ‬427 patents will simplify issues for trial and

conserve both the parties’ and judicial resources;

        NOW, THEREFORE, in view of the foregoing, the parties hereby STIPULATE AND

AGREE, subject to approval of the Court as follows:

        1.      The stay of the case is continued, except for the events set forth below, until the

final resolution of all appeals of the PTAB final written decisions identified above.

        2.      Labcorp agrees to produce appropriately redacted versions of 17 patient records

currently the subject of Quest’s Motion to Compel (D.I. 200) by Monday, February 8, 2021;

upon receipt of LabCorp’s production, Quest will withdraw its motion to compel.

        3.      Labcorp agrees to extend the deadline for Quest to apply for reimbursement of

expert fees and costs pursuant to Special Master Order # 4 (D.I. 173) until 30 days after the

exchange of opening expert reports with Labcorp’s response contesting Quest’s application due

thirty days after Quest’s application. Quest reserves the right to include in its application expert

fees and costs for any modifications and/or re-work of its opening expert reports it asserts are

appropriate under Special Master Order #4. Labcorp reserves the right to contest the
Case 1:18-cv-01436-MN Document 202 Filed 02/09/21 Page 3 of 4 PageID #: 12899




reimbursement of any fees or costs sought by Quest, including any fees or costs related to expert

reports that LabCorp asserts are inconsistent with Order #4. Quest will withdraw its motion for

an extension regarding this issue (D.I. 199).

       4.      Any pending objections to the Special Master’s Order may proceed to resolution

at the Court’s discretion.
Case 1:18-cv-01436-MN Document 202 Filed 02/09/21 Page 4 of 4 PageID #: 12900




 MORRIS JAMES LLP                             WILSON SONSINI GOODRICH & ROSATI, P.C.



 /s/ Kenneth L. Dorsney                       /s/ Ian R. Liston
 Kenneth L. Dorsney (#3726)                   Ian R. Liston (#5507)
 500 Delaware Avenue, Suite 1500              Johanna Peuscher-Funk (#6451)
 Wilmington, DE 19801-1494                    222 Delaware Avenue, Suite 800
 Telephone: 302.888.6800                      Wilmington, DE 19801
 kdorsney@morrisjames.com                     Telephone: 302.304.7600
                                              iliston@wsgr.com
 OF COUNSEL:                                  jpeuscherfunk@wsgr.com
 Adam R. Gahtan (admitted Pro Hac Vice)
 Kevin X. McGann (admitted Pro Hac Vice)      OF COUNSEL:
 Eric M. Majchrzak (admitted Pro Hac Vice)    Edward G. Poplawski
 FENWICK & WEST LLP                           Oliva M. Kim
 902 Broadway, Suite 14                       Erik Carlson
 New York, NY 10010-6035                      WILSON SONSINI GOODRICH & ROSATI, P.C.
 Telephone: 212.921.2001                      633 West Fifth Street, Suite 1550
 agahtan@fenwick.com                          Los Angeles, CA 90071
 kmcgann@fenwick.com                          Telephone: 323.210.2900
 emajchrzak@fenwick.com                       epoplawski@wsgr.com
                                              okim@wsgr.com
 Melanie L. Mayer (admitted Pro Hac Vice)     ecarlson@wsgr.com
 Elizabeth B. Hagan (admitted Pro Hac Vice)
 FENWICK & WEST LLP                           Matias Ferrario
 1191 Second Avenue, 10th Floor               KILPATRICK TOWNSEND & STOCKTON LLP
 Seattle, WA 98101                            1001 West Fourth Street
 Telephone: 206.389.4510                      Winston-Salem, NC 27101-2400
 mmayer@fenwick.com                           Telephone: 336.607.7300
 ehagan@fenwick.com                           mferrario@kilpatricktownsend.com

 Attorneys for Plaintiff Quest Diagnostics    Attorneys for Defendants Laboratory
 Investments LLC                              Corporation of America Holdings, Esoterix,
                                              Inc., and Endocrine Sciences, Inc.

 Dated: February 8, 2021


SO ORDERED this _______
                 WK day of _________________,
                              )HEUXDU\         2021.



                                               7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                               7K
                                                KH
                                                 H +RQRQ UDEOH0DU\HOOHQ1RUHLND
                                               United
                                               U       States
                                                  it d St t DiDistrict
                                                                 t i t JJudge
                                                                          d
